Title: From George Washington to Colonel Moses Hazen, 6 November 1779
From: Washington, George
To: Hazen, Moses


        
          Sir
          Head Quarters West point 6th Novemr 1779
        
        I have your favr without date—I have written to Congress and inclosed your Memorial respecting Capt. Joseph Louis Gill to them. Untill I obtain their answer, I have, by the inclosed, given Genl Bailey directions to supply the Indians with provision. Inclosed you have a Warrant for 100 Dollars in your favr which sum your paymaster may give to Capt. Louis and receive from the Military Chest upon the Warrant the first time he has occasion to transact any Business with the pay Masr General.
        I will inform the Qr Mr Genl of what you say respecting the practicability of laying up forage at Coos. I am Sir Yr most obt Servt.
      